Citation Nr: 0841556	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  02-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for depression.  


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, that denied the veteran's claim for 
service connection for depression.  In April 2002, the 
veteran entered a Notice of Disagreement (NOD), and in July 
2002, the RO issued a Statement of the Case (SOC).  In August 
2002, the veteran entered a substantive appeal to the Board.

In February 2004, Board remanded this matter to the RO for 
further development, including a VA psychological 
examination.  In August 2006, the Board remanded this matter 
a second time to the RO for an opinion and rationale as to 
whether the veteran's depression was etiologically related to 
the veteran's active service.  The Board finds that the RO 
has complied with the Board's Remand instructions and, 
therefore, may determine the merits of the veteran's claim.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the 
Board's duty to "insure [the RO's] compliance" with the terms 
of its remand orders).

It is observed that the veteran's claims involving service 
connection for hearing loss, and an increased rating for 
tinnitus, greater than the current 10 percent rating, were 
denied by the Board in an August 2006 order.  As such, these 
claims are no longer in appellate status.  Also, as part of 
the August 2006 Remand determination, the veteran's claim for 
an increased (compensable) rating for a left knee meniscus 
tear was returned to the RO for the issuance of an SOC.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  The RO issued the 
SOC to the veteran, denying his claim, along with a notice 
informing the veteran that he would have to file a 
substantive appeal to the Board if he wished to appeal the 
issue.  Because the veteran did not file his substantive 
appeal, the issue is not in appellate status and the Board 
has no jurisdiction over that claim.  See 38 U.S.C.A. 
§ 7105(C)(3) (West 2002).  

The Board also notes that the veteran was represented 
throughout the majority of this appeal by the Vietnam 
Veterans of America (VVA).  In a September 2008 signed 
statement, the veteran removed the VVA as his representative.  
In October 2008, the veteran signed a power of attorney 
appointing the Military Order of the Purple Heart (MOPH) as 
his representative in this matter.  However, in a November 
2008 letter, the MOPH national appeals officer advised the 
Board that his office had not accepted the veteran's power of 
attorney and that they would not be providing services for 
him.  A notation on the letter indicated that a copy was sent 
to the veteran at his address.  The veteran has not advised 
the Board that he wishes another Veterans Service 
Organization to represent him in this matter.  Therefore, the 
case may be adjudicated at this time.   

The Board notes that, during a March 2007 VA psychiatric 
interview, the veteran claimed to be experiencing post-
traumatic stress disorder (PTSD) due to a physical assault 
that occurred while he was in service.  Although the record 
is not clear, the Board finds that the veteran could be 
seeking to raise a claim for service connection for PTSD.  In 
accordance with the VA's duty to assist the veteran, the 
Board refers this matter to the RO for any appropriate 
action. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for depression has been obtained; the veteran has 
been provided notice of the evidence necessary to 
substantiate this claim and has been notified of what 
evidence he should provide and what evidence the VA would 
obtain; there is no indication that the veteran has evidence 
pertinent to this claim that he has not submitted to the VA.

2.  The competent evidence does not demonstrate that the 
veteran's depression is causally related to active service. 


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

A November 2001 letter from the RO satisfied the above 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that he has a 
disability that he incurred in service or a pre-service 
disability that was aggravated thereby.  This correspondence 
clearly disclosed the VA's duty to obtain certain evidence 
for the veteran, such as VA medical records and other 
government records, as well as its obligation to help obtain 
relevant private records, provided the veteran gave consent 
and supplied enough information to enable their attainment.  
It made clear that although the VA could assist the veteran 
in obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  The Board finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the November 2001 letter did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denials of service connection, the veteran 
is not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim for service 
connection at issue on this appeal, no rating or effective 
date will be assigned and any questions as to such an 
assignment are rendered moot.  

For the foregoing reasons, it is determined that adequate 
notice was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

b.  Duty to Assist.  The VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The VA informed the veteran of its duty to assist in 
obtaining records and supportive evidence, and the veteran 
received VA examinations in September 2004 and March 2007, 
which were thorough in nature and adequate for the purposes 
of deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.

II.  Service Connection.

The veteran is claiming entitlement to service connection for 
depression.  Under the relevant laws and regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation. Savage, 10 Vet. App. at 495-97.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service. 38 C.F.R. § 3.303(d).

In the present case, a report of medical history completed at 
the time of the veteran's enlistment examination in October 
1977 revealed complaints of 
frequent trouble sleeping.  However, the objective 
examination at that time 
indicated clinically normal psychiatric findings.  

During active service, the veteran was seen twice for 
counseling after displaying aggressive behavior, as indicated 
in a September 1980 treatment record.  An earlier December 
1979 record, while addressing shoulder treatment, had also 
noted that the veteran had been in fight.  There was no other 
in-service treatment for psychiatric or behavioral issues and 
although frequent trouble sleeping, and depression or 
excessive worry were subjectively reported at the veteran's 
October 1980 separation examination, objective findings were 
clinically normal.  

Following separation from active service, treatment for a 
psychiatric disorder was first indicated in November 1997.  
At that time, a VA medical record reflected symptomatology 
including sleep disturbance, poor motivation and appetite, 
and constant feelings of being overwhelmed.  The impression 
was a major depressive reaction.  Subsequent VA medical 
records dated from 1998 reflect continued psychiatric 
treatment on a consistent basis, and "depression, not 
otherwise specified" was diagnosed in January 1998 and again 
in December 2001.  

Upon VA examination in September 2004, the veteran reported 
that he had received outpatient mental health treatment in 
1995 or 1996.  However, he reported feeling depressed while 
still in service.  He explained that he had incurred injuries 
in service to his back, left knee and left hip,  which 
prevented him from lifting generators or doing heavy work.  
As a result, the service-members on his team began to look at 
him as lazy, a "weakling and [a] complainer," and a 
liability to the team.  He stated that this depressed him.  
He added that, by at the end of his service, he was sick of 
being belittled, and recalled being hazed and physically 
assaulted by other servicemen, all of which caused his 
depression.  

Objectively, the veteran was diagnosed with depressive 
disorder, not otherwise specified.  The examiner also noted 
that the veteran had a personality disorder stemming from 
emotional and physical abuse during childhood.  

The veteran received another VA examination in March 2007.  
At that time, he again reported having been hazed in service, 
and that the incident humiliated him.  He also had witnessed 
and reported the hazing of two fellow soldiers to his 
battalion commander.  Following objective evaluation, the 
veteran was again diagnosed with 
depressive disorder, not otherwise specified.  The VA 
examiner did not express that such disorder was causally 
related to active service.  Rather, he wrote that, in his 
opinion, the veteran had several non-service connected 
reasons to be depressed.  As examples, the examiner listed: 
the fact that the veteran could not work; that he was not 
speaking to his sister; that his father died when he was two 
or three; and that his mother was depressed later in life.  

Considering the evidence of record, as detailed in pertinent 
part above, a grant of service connection is not warranted 
here.  Again, while the veteran was treated on a few 
occasions in service for psychiatric and behavioral symptoms, 
the overall evidence does not demonstrate that a chronic 
acquired psychiatric disability was incurred in service.  
Again, the separation examination was objectively normal and 
the post-service evidence does not document treatment for 
depression until 1997, approximately 17 years following the 
veteran's discharge.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The veteran here does appear to be asserting continuous 
symptoms of depression since active service.  However, the 
absence of documented complaints or treatment for several 
years following military discharge is found to be more 
probative than his current recollection as to symptoms 
experienced in the distant past.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.  Moreover, as discussed 
above, no competent evidence of record causally relates the 
currently diagnosed depression to active service.

The veteran himself believes that his current depression is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, there is no basis for a grant of service 
connection for depression.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for bilateral tinnitus 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for depression is denied.




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


